Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 are pending and examined in the office action. 
Petition for color drawing is granted 12/29/2020. 

	Information Disclosure Statement
The Information Disclosure Statements filed on 5/22/2020 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.  
	 
Priority
Instant application 16881003, filed 05/22/2020, is a continuation in part of PCT/CN2019/089016, filed 05/29/2019, and claims foreign priority to 201811580111.9, filed 12/24/2018. 
The certified copy of foreign application was received 7/22/2020, but English translation is missing. 
The priority date of instant claims is 05/29/2019 until the English translation is received. 

Specification
	The specification is objected because:  
The claims recite material that are not defined in the specification as being limited to the SEQ ID NOs but rather correspond to material from non-patent references (i.e. genomic databases that are modifiable and thus not static sources of information).  

However, in specification ([0007]), the present disclosure provides a tomato gene LIE1 (Lycopene Increasing Effectively 1): Solanum lycopersicum uncharacterized LOC101246275, mRNA GenBank accession is XM_004246695.4, and its nucleotide of codon sequence is shown as SEQ ID NO: 1.  
LOC101246275 and XM_004246695.4 are updatable, modifiable and not static sources of information.  

Claim Objections
Claims 3-4 are objected because the claims comprise the terms that is described in the specification by a gene mapping name, or another term.  
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Claims 3-4 recite “Lycopene Increasing Effectively 1”. 
However, in specification ([0007]), the present disclosure provides a tomato gene LIE1 (Lycopene Increasing Effectively 1): Solanum lycopersicum uncharacterized LOC101246275, mRNA GenBank accession is XM_004246695.4, and its nucleotide of codon sequence is shown as SEQ ID NO: 1.  
LOC101246275 and XM_004246695.4 are updatable, modifiable and not static sources of information.  

Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Scope of enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of making a constructs comprising CRISPR/Cas 9, and specifically comprising the SEQ ID NO: 4 as sgRNA-1 or SEQ ID NO: 5 as sgRNA-2, and using the constructs to transform tomato, to produce transgenic plant comprising mutants of SEQ ID NO: 2 (insertion in the first exon) or SEQ ID NO: 3 (deletion in the second exon) and increased lycopene content in the fruit of the transformed plant, does not reasonably provide enablement for a method or a transgenic plant comprising “knocking out/knocked out” of SEQ ID NO: 1. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 


The specification provides examples to serve as guidance of making a constructs comprising CRISPR/Cas 9, and specifically comprising the SEQ ID NO: 4 as sgRNA-1 or SEQ ID NO: 5 as sgRNA-2 ([0024]-[0033], examples step 1, figure 1), and using the constructs to transform tomato ([0034]-[0035], examples step 2), to produce frameshifts and transgenic plants comprising mutants of SEQ ID NO: 2 (insertion in the first exon) or SEQ ID NO: 3 (deletion in the second exon) ([0056], examples step 3), and demonstrated increased lycopene content in the fruit of the transformed plant ([0060]-[0061], [0070], figures 2-4).  
The specification does not define “knocking out” or “knocked out”, and is silent on if the frameshift mutations are homozygotes or heterozygotes, or if the gene knockout is entire.  
According to https://www.nature.com/scitable/definition/gene-knockout-74/, “gene knockout” means permanent change in DNA leading to the loss of function of a gene, caused by a manipulation of the organism's DNA in a laboratory followed by breeding to produce a population of organisms that are homozygotes for the changed gene.  Thus, the claimed “knocking out” or “knocked out” means entirely knockout/loss of function.  
The specification does not provide examples or guidance to knock SEQ ID NO: 1 out.  
In addition, according to Ling et al (Improving the efficiency of precise genome editing with site-specific Cas9-oligonucleotide conjugates. Sci. Adv. 1-8, 2020) teaches that CRISPR editing efficiency is 26% to 60% (p2, right col, 2nd para; p5, left col, 2nd para).  Thus, it is very unlikely that applicant entirely knocked out SEQ ID NO: 1.  

I‑3 gene for resistance to Fusarium wilt race 3 and increased sensitivity to bacterial spot in tomato. Theor Appl Genet 131:145–155, published online 10/2017) teach that SEQ ID NO: 1 from cultivar tomato (Solanum lycopersicum) having 3 exons (1-35, 36-139, 140-312), as a whole 100% matching a genomic DNA sequence of Solanum lycopersicum, and characterized the sequence as I-3 gene.  See “sequence Matches” at the end of office action. 
NCBI (XM_004246695, published 8/2018, applicant admitted) teach a Solanum lycopersicum mRNA sequence 100% matching instant SEQ ID NO: 1.  Although NCBI characterized the sequence as encoding uncharacterized protein, nevertheless confirms that the 3 exons disclosed by Li et al is one gene encoding one protein.  
Li et al additionally teach that I-3 gene was introduced from wild-type tomato into cultivar tomato (Solanum lycopersicum) to confer resistance to Fusarium wilt race 3 (fungus), a serious threat to cultivar tomatoes (p145, abstract and introduction). 
As support to Li et al, Catanzariti et al (The tomato I-3 gene: a novel gene for resistance to Fusarium wilt Disease. New Phytologist 207: 106–118, 2015) also teach that teach that I-3 gene confers resistance to Fusarium wilt race 3 (p106, summary and introduction). 
As support to Li et al, Prihatna et al (A Novel Tomato Fusarium Wilt Tolerance Gene. Frontiers in Microbiology. 1-11, 6/2018) also teach that teach that I-3 gene confers resistance to Fusarium wilt race 3 (p1-2, introduction). 
Thus, it is well known in the art that I-3 gene confers confer resistance to Fusarium wilt race 3.  Entirely knocking out the gene would be expected to have harmful effect on the plants.  

MPEP 2164 provides the Enablement Requirement. MPEP section 2164.01 states “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. 
Therefore, given the claim breadth, lack of guidance in the specification, insufficient working examples in the instant specification, unpredictability in the prior art, undue experimentation would have been required by one skilled in the art to make and use the invention as broadly claimed.  

Remarks 
SEQ ID NO: 1 is taught in prior art, but as a gene conferring resistance to fungus disease Fusarium wilt race 3.  
There is no art teaching inhibiting SEQ ID NO: 1 in tomato any way for increasing lycopene contents, nor there is art teaching any motivation to inhibit SEQ ID NO: 1.  
In parent PCT/CN2019/089016 application, the Lycopene Increasing Effectively 1 (LIE1) was disclosed by applicant as tomato gene Solyc09g005730 (SEQ ID NO: 1), which has no prior art. 
Therefore, no art rejection is made. 

Sequence Matches
Against instant SEQ ID NO: 1
Li et al, Solanum lycopersicum cultivar I-3 chromosome 9

GenBank: CP023765.1
FASTA Graphics
Go to:
LOCUS       CP023765            72486365 bp    DNA     linear   PLN 03-NOV-2017
DEFINITION  Solanum lycopersicum cultivar I-3 chromosome 9.
ACCESSION   CP023765
VERSION     CP023765.1
DBLINK      BioProject: PRJNA413174
            BioSample: SAMN07737832
KEYWORDS    .
SOURCE      Solanum lycopersicum (Lycopersicon esculentum)
  ORGANISM  Solanum lycopersicum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum; Solanum subgen. Lycopersicon.
REFERENCE   1  (bases 1 to 72486365)
  AUTHORS   Li,J., Chitwood,J., Menda,N., Mueller,L. and Hutton,S.F.
  TITLE     Linkage between the I-3 gene for resistance to Fusarium wilt race 3
            and increased sensitivity to bacterial spot in tomato
  JOURNAL   Theor. Appl. Genet. (2017) In press
   PUBMED   28986627
  REMARK    Publication Status: Available-Online prior to print
REFERENCE   2  (bases 1 to 72486365)
  AUTHORS   Menda,N., Mueller,L.A., Li,J., Chitwood,J. and Hutton,S.F.
  TITLE     Direct Submission
  JOURNAL   Submitted (06-OCT-2017) Bti, Boyce Thompson Institute, 533 Tower
            Rd, Ithaca, NY 14850, USA
COMMENT     ##Genome-Assembly-Data-START##
            Assembly Date             :: OCT-2014
            Assembly Method           :: bowtie2 v. 2.2.1
            Genome Representation     :: Full
            Expected Final Version    :: Yes
            Reference-guided Assembly :: S. lycopersicum genome H1706 assembly
                                         SL2.50
            Genome Coverage           :: 12.0x
            Sequencing Technology     :: Illumina HiSeq
            ##Genome-Assembly-Data-END##
FEATURES             Location/Qualifiers

                     /organism="Solanum lycopersicum"
                     /mol_type="genomic DNA"
                     /cultivar="I-3"
                     /db_xref="taxon:4081"
                     /chromosome="9"
                     /tissue_type="young leaves"
                     /dev_stage="seedling"
                     /country="USA"

Range 1: 505176 to 505350GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
324 bits(175)
3e-84
175/175(100%)
0/175(0%)
Plus/Plus

Query  138     AGTGTGGAAGGAATTGGAGAAAGAAAACAAAGAGTTCTTTGAGGCATACAACAAGAAAAC  197
               ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  505176  AGTGTGGAAGGAATTGGAGAAAGAAAACAAAGAGTTCTTTGAGGCATACAACAAGAAAAC  505235

Query  198     GAGAGAAGCAAGAAGACCATCATCAATACATGATGAATTGGAGATGTCAAGACAAAGAAT  257
               ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  505236  GAGAGAAGCAAGAAGACCATCATCAATACATGATGAATTGGAGATGTCAAGACAAAGAAT  505295

Query  258     CCATTGTATAATGTTGGATTCTTCCTCTAATAAAGACTCCAAGGAAAAACAATAG  312
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  505296  CCATTGTATAATGTTGGATTCTTCCTCTAATAAAGACTCCAAGGAAAAACAATAG  505350


Range 2: 504422 to 504528GenBankGraphicsNext MatchPrevious MatchFirst Match
Alignment statistics for match #2
Score
Expect
Identities
Gaps
Strand
198 bits(107)
2e-46
107/107(100%)
0/107(0%)
Plus/Plus

Query  33      GGTGCAACACTTGATAGAAGAATGTATAATATTCAATATGAGCCAAGAAGAATGCATGGA  92
               ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  504422  GGTGCAACACTTGATAGAAGAATGTATAATATTCAATATGAGCCAAGAAGAATGCATGGA  504481

Query  93      TGCTCTATCCAAACATGCAAATATTCAGCCTATTATCACTTCCACAG  139
               |||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  504482  TGCTCTATCCAAACATGCAAATATTCAGCCTATTATCACTTCCACAG  504528


Range 3: 504183 to 504217GenBankGraphicsNext MatchPrevious MatchFirst Match
Alignment statistics for match #3
Score
Expect
Identities
Gaps
Strand
65.8 bits(35)
2e-06
35/35(100%)
0/35(0%)
Plus/Plus

Query  1       ATGGGTGATTCTTCTTCTCAATACATCCACATGGT  35
               |||||||||||||||||||||||||||||||||||
Sbjct  504183  ATGGGTGATTCTTCTTCTCAATACATCCACATGGT  504217

NCBI, PREDICTED: Solanum lycopersicum uncharacterized LOC101246275 (LOC101246275), mRNA

NCBI Reference Sequence: XM_004246695.4
FASTA Graphics
Go to:
LOCUS       XM_004246695             744 bp    mRNA    linear   PLN 08-AUG-2018

            (LOC101246275), mRNA.
ACCESSION   XM_004246695
VERSION     XM_004246695.4
DBLINK      BioProject: PRJNA66163
KEYWORDS    RefSeq.
SOURCE      Solanum lycopersicum (Lycopersicon esculentum)
  ORGANISM  Solanum lycopersicum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum; Solanum subgen. Lycopersicon.
COMMENT     MODEL REFSEQ:  This record is predicted by automated computational
            analysis. This record is derived from a genomic sequence
            (NC_015446.3) annotated using gene prediction method: Gnomon.
            Also see:
                Documentation of NCBI's Annotation Process
            
            On Aug 8, 2018 this sequence version replaced XM_004246695.3.
            
            ##Genome-Annotation-Data-START##
            Annotation Provider         :: NCBI
            Annotation Status           :: Full annotation
            Annotation Name             :: Solanum lycopersicum Annotation
                                           Release 103
            Annotation Version          :: 103
            Annotation Pipeline         :: NCBI eukaryotic genome annotation
                                           pipeline
            Annotation Software Version :: 8.1
            Annotation Method           :: Best-placed RefSeq; Gnomon
            Features Annotated          :: Gene; mRNA; CDS; ncRNA
            ##Genome-Annotation-Data-END##
FEATURES             Location/Qualifiers
     source          1..744
                     /organism="Solanum lycopersicum"
                     /mol_type="mRNA"
                     /cultivar="Heinz 1706"
                     /db_xref="taxon:4081"
                     /chromosome="9"
     gene            1..744
                     /gene="LOC101246275"

                     gene prediction method: Gnomon. Supporting evidence
                     includes similarity to: 3 Proteins, and 100% coverage of
                     the annotated genomic feature by RNAseq alignments,
                     including 172 samples with support for all annotated
                     introns"
                     /db_xref="GeneID:101246275"
     CDS             209..520
                     /gene="LOC101246275"
                     /codon_start=1
                     /product="uncharacterized protein LOC101246275"
                     /protein_id="XP_004246743.1"
                     /db_xref="GeneID:101246275"
                     /translation="MGDSSSQYIHMVQHLIEECIIFNMSQEECMDALSKHANIQPIIT
                     STVWKELEKENKEFFEAYNKKTREARRPSSIHDELEMSRQRIHCIMLDSSSNKDSKEK
                     Q"

Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
577 bits(312)
2e-160
312/312(100%)
0/312(0%)
Plus/Plus

Query  1    ATGGGTGATTCTTCTTCTCAATACATCCACATGGTGCAACACTTGATAGAAGAATGTATA  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  209  ATGGGTGATTCTTCTTCTCAATACATCCACATGGTGCAACACTTGATAGAAGAATGTATA  268

Query  61   ATATTCAATATGAGCCAAGAAGAATGCATGGATGCTCTATCCAAACATGCAAATATTCAG  120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  269  ATATTCAATATGAGCCAAGAAGAATGCATGGATGCTCTATCCAAACATGCAAATATTCAG  328

Query  121  CCTATTATCACTTCCACAGTGTGGAAGGAATTGGAGAAAGAAAACAAAGAGTTCTTTGAG  180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  329  CCTATTATCACTTCCACAGTGTGGAAGGAATTGGAGAAAGAAAACAAAGAGTTCTTTGAG  388

Query  181  GCATACAACAAGAAAACGAGAGAAGCAAGAAGACCATCATCAATACATGATGAATTGGAG  240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  389  GCATACAACAAGAAAACGAGAGAAGCAAGAAGACCATCATCAATACATGATGAATTGGAG  448

Query  241  ATGTCAAGACAAAGAATCCATTGTATAATGTTGGATTCTTCCTCTAATAAAGACTCCAAG  300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  449  ATGTCAAGACAAAGAATCCATTGTATAATGTTGGATTCTTCCTCTAATAAAGACTCCAAG  508

Query  301  GAAAAACAATAG  312
            ||||||||||||
Sbjct  509  GAAAAACAATAG  520

Against instant SEQ ID NO: 4
RESULT 1
LK067508/c
LOCUS       LK067508              748635 bp    DNA     linear   VRT 17-JUN-2015
DEFINITION  Apteryx australis mantelli genome assembly AptMant0, scaffold
            scaffold2774.
ACCESSION   LK067508
VERSION     LK067508.1
DBLINK      BioProject: PRJEB6383
            BioSample: SAMEA2560515
KEYWORDS    .

  ORGANISM  Apteryx mantelli mantelli
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Archelosauria; Archosauria; Dinosauria; Saurischia; Theropoda;
            Coelurosauria; Aves; Palaeognathae; Apterygiformes; Apterygidae;
            Apteryx; Apteryx mantelli.
REFERENCE   1
  AUTHORS   Prufer,Kay., Dannemann,Michael., Kelso,Janet., LeDuc,Diana.,
            Meyer,Matthias. and Castellano,Sergi.
  TITLE     Direct Submission
  JOURNAL   Submitted (01-JUN-2014) MPI-EVA, Paabo, Deutscher Platz 6, D-04103
            Leipzig, Germany
FEATURES             Location/Qualifiers
     source          1..748635
                     /organism="Apteryx mantelli mantelli"
                     /mol_type="genomic DNA"
                     /sub_species="mantelli"
                     /db_xref="taxon:202946"

  Query Match             100.0%;  Score 19;  DB 903;  Length 748635;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCTTCTCAATACATCCACA 19
              |||||||||||||||||||
Db     434019 TCTTCTCAATACATCCACA 434001

Against instant SEQ ID NO: 5
RESULT 1
JP154915/c
LOCUS       JP154915                 220 bp    mRNA    linear   TSA 07-MAY-2012
DEFINITION  TSA: Ipomoea batatas Contig_50327.Ipbalsr mRNA sequence.
ACCESSION   JP154915
VERSION     JP154915.1
DBLINK      BioProject: PRJNA72435
            Sequence Read Archive: SRR331947
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Ipomoea batatas (sweet potato)
  ORGANISM  Ipomoea batatas
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Convolvulaceae;
            Ipomoeeae; Ipomoea.
REFERENCE   1  (bases 1 to 220)
  AUTHORS   Tao,X., Gu,Y.H., Wang,H.Y., Zheng,W., Li,X., Zhao,C.W. and
            Zhang,Y.Z.
  TITLE     Digital Gene Expression Analysis Based on Integrated De Novo
            Transcriptome Assembly of Sweet Potato [Ipomoea batatas (L.) Lam]
  JOURNAL   PLoS ONE 7 (4), E36234 (2012)
   PUBMED   22558397
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 220)
  AUTHORS   Tao,X., Gu,Y., Wang,H., Zheng,W., Li,X., Zhao,C. and Zhang,Y.
  TITLE     Direct Submission
  JOURNAL   Submitted (06-SEP-2011) College of Life Sciences, Sichuan
            University, No.29 Jiuyanqiao Wangjiang Road, Chengdu, Sichuan
            610064, China
COMMENT     The 3' ends of reads were trimmed, ranging from 5 to 25 mers at 5
            mer intervals, to form 6 sets of reads, which were used for
            assembly with de novo assemblers of Edena v2.1.1, Velvet v1.0.12
            and SOAPdenovo v1.3, respectively. Then, the assembled sequences
            with lengths longer than 74 bp were pooled and clustered by CAP3.
            
            ##Assembly-Data-START##
            Assembly Method       :: Edena v2.1.1 (2008); Velvet v1.0.12
                                     (2010); SOAPdenovo v1.04 (2009);
                                     CAP3(2007)
            Sequencing Technology :: Illumina/Solexa

FEATURES             Location/Qualifiers
     source          1..220
                     /organism="Ipomoea batatas"
                     /mol_type="mRNA"
                     /cultivar="Xushu 18"
                     /db_xref="taxon:4120"
                     /tissue_type="leaves; stems; roots"

  Query Match             100.0%;  Score 19;  DB 836;  Length 220;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGCTGAATATTTGCATGTT 19
              |||||||||||||||||||
Db        212 GGCTGAATATTTGCATGTT 194

Instant SEQ ID NO: 1 vs Instant SEQ ID NO: 2
Query  1    ATGGGTGATTCTTCTTCTCAATACAT-CCACATGGTGCAACACTTGATAGAAGAATGTAT  59
            |||||||||||||||||||||||||| |||||||||||||||||||||||||||||||||
Sbjct  1    ATGGGTGATTCTTCTTCTCAATACATCCCACATGGTGCAACACTTGATAGAAGAATGTAT  60

Query  60   AATATTCAATATGAGCCAAGAAGAATGCATGGATGCTCTATCCAAACATGCAAATATTCA  119
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61   AATATTCAATATGAGCCAAGAAGAATGCATGGATGCTCTATCCAAACATGCAAATATTCA  120

Query  120  GCCTATTATCACTTCCACAGTGTGGAAGGAATTGGAGAAAGAAAACAAAGAGTTCTTTGA  179
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121  GCCTATTATCACTTCCACAGTGTGGAAGGAATTGGAGAAAGAAAACAAAGAGTTCTTTGA  180

Query  180  GGCATACAACAAGAAAACGAGAGAAGCAAGAAGACCATCATCAATACATGATGAATTGGA  239
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181  GGCATACAACAAGAAAACGAGAGAAGCAAGAAGACCATCATCAATACATGATGAATTGGA  240

Query  240  GATGTCAAGACAAAGAATCCATTGTATAATGTTGGATTCTTCCTCTAATAAAGACTCCAA  299
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241  GATGTCAAGACAAAGAATCCATTGTATAATGTTGGATTCTTCCTCTAATAAAGACTCCAA  300

Query  300  GGAAAAACAATAG  312
            |||||||||||||
Sbjct  301  GGAAAAACAATAG  313

Instant SEQ ID NO: 1 vs Instant SEQ ID NO: 3
Query  1    ATGGGTGATTCTTCTTCTCAATACATCCACATGGTGCAACACTTGATAGAAGAATGTATA  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1    ATGGGTGATTCTTCTTCTCAATACATCCACATGGTGCAACACTTGATAGAAGAATGTATA  60

Query  61   ATATTCAATATGAGCCAAGAAGAATGCATGGATGCTCTATCCAAACATGCAAATATTCAG  120
            ||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||||
Sbjct  61   ATATTCAATATGAGCCAAGAAGAATGCATGGATGCTCTATCCAAACA-GCAAATATTCAG  119

Query  121  CCTATTATCACTTCCACAGTGTGGAAGGAATTGGAGAAAGAAAACAAAGAGTTCTTTGAG  180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  120  CCTATTATCACTTCCACAGTGTGGAAGGAATTGGAGAAAGAAAACAAAGAGTTCTTTGAG  179

Query  181  GCATACAACAAGAAAACGAGAGAAGCAAGAAGACCATCATCAATACATGATGAATTGGAG  240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  180  GCATACAACAAGAAAACGAGAGAAGCAAGAAGACCATCATCAATACATGATGAATTGGAG  239

Query  241  ATGTCAAGACAAAGAATCCATTGTATAATGTTGGATTCTTCCTCTAATAAAGACTCCAAG  300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  240  ATGTCAAGACAAAGAATCCATTGTATAATGTTGGATTCTTCCTCTAATAAAGACTCCAAG  299


            ||||||||||||
Sbjct  300  GAAAAACAATAG  311



Conclusion
No claim is allowed. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/Ashley K Buran/Primary Examiner, Art Unit 1662